Citation Nr: 1527222	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a functional heart murmur.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a heart disorder that is attributable to his military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a functional heart murmur have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran filed a claim for service connection for a heart murmur in July 2012.  A review of the claims file, to include the Virtual VA and VBMS electronic files, does not reveal any attempt to notify the Veteran with respect to the information and evidence needed to substantiate his service connection claims as provided by the VCAA.  The January 2014 Statement of the Case, however, did notify the Veteran of the evidence that is necessary to substantiate a claim for service connection.  Despite the inadequate notice provided to the Veteran, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the service connection claim for a functional heart murmur, no rating or effective date will be assigned. Thus, any questions as to notice pertaining to assignment of ratings or effective dates are rendered moot.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes service treatment records (STRs), VA treatment records, and lay statements that have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was afforded a VA examination in January 2013 (with an April 2013 addendum) in regards to the issue on appeal.  The Board finds the January 2013 (with an April 2013 addendum) adequate because the examiner examined the Veteran, reviewed his pertinent medical history, considered the Veteran's self-reported history, and supported all conclusions with analyses based on objective testing and observations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in providing the Veteran a Board hearing.  In fact, in a February 2014 substantive appeal, the Veteran, through his representative stated that he did not desire to participate in a Board hearing.  The Board thus finds that the Veteran is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  

Generally, to establish service connection, there must be (1) a competent diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection for certain chronic diseases, such as heart disease, may be established based upon a legal "presumption" by showing that the disability was manifested to a compensable degree within one year from the date of separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a result, service connection through the demonstration of continuity of symptomatology is applicable in the present case.

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a functional heart murmur that was diagnosed during active military service.  See July 2012 VA Form 21-526EZ; February 2014 Substantive Appeal; March 2015 Attorney's Statement.

The Veteran's September 1981 separation examination, confirms the Veteran was diagnosed with a functional heart murmur in service.

In January 2013 (with an April 2013 addendum), the Veteran was afforded a VA examination of the heart to determine whether there was a relationship between the claimed heart condition and any heart complaints in service.  The Veteran reported that his private physician had not commented about any heart murmur or problems.  Additionally, he reported that he had a normal CXR in the recent past and a normal ETT conducted by his private physician.  He also reported that he is not taking any medication for a heart condition and had not been hospitalized or had surgery for the treatment of a heart condition.  The examiner's report notes that the Veteran was diagnosed with a function heart murmur in service.  Examination revealed a normal heart rate, and the Veteran's blood pressure was recorded 106/66.  There was 0-1/6 systolic ejection murmur heard best in the left decubitus position, with inspiration/expiration maneuvers and no murmur heard while in a sitting position.  METs test revealed a level of 7-10 METs, which is found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 mph).  An echocardiogram showed mild concentric left ventricular hypertrophy, normal chamber sizes, and normal wall motion.  There was normal left ventricular function and normal right ventricular function.  The inferior vena cava was also of normal size and collapsed by 50 percent with inspiration.  There was no current finding of valvular or significant flow issues.  The examiner opined that given the results of the echocardiogram in conjunction with the test results from the January 2013 examination that "it is less likely than not that the Veteran's previous (functional) murmur noted in 1981 during active service . . . is causally related to any cardiac condition."

The Board finds that service connection for a heart disability is not warranted because there is no evidence of a current diagnosis.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a heart disorder there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disorder.  The Veteran is competent to state what symptoms he experiences.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The existence, however, of a heart disability and a competent opinion on a matter as complex as the diagnosis of the claimed condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's statements as to a current diagnosis of a heart disorder are less probative than the medical evidence of record, which do not reflect complaints, treatment, or current diagnosis of a heart disorder.  The record neither contains medical evidence of a heart disorder within one year of the Veteran's October 1981 separation from active military service nor do post-service treatment records show that the Veteran has a current heart disorder that is related to the heart murmur diagnosed in service.  In fact, during the January 2013 VA examination, the Veteran reported that his private physician had not diagnosed any heart murmur or heart problems and that all recent tests performed to evaluate his heart were normal.  Thus, the Board accords no weight to the lay assertions of the Veteran.  Consequently, the preponderance of the evidence is against the claim.

[The Board observes that a heart murmur, of itself, represents a clinical finding and is not a diagnosis of a disability. To substantiate the claim, as a threshold matter there would have to be a showing of a cardiac disability underlying the clinical finding of a murmur.]

For these reasons, the Board concludes that a preponderance of the evidence is against the Veteran's claim for service connection for a functional heart murmur, and his claim must be denied.  As such, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a heart disability is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims. 

The Veteran seeks service connection for hearing loss and tinnitus as a result of noise exposure due to his military occupational specialty (MOS) as an aviation mechanic during active military service.  He contends that he suffered bilateral hearing loss and tinnitus during active duty service, and that this disability has continued since that time.  

In a March 2013 rating decision, the RO conceded exposure to excessive noise as associated with the Veteran's MOS as an aviation mechanic.

STRs associated with the claims file include audiometric testing from November 1980 and December 1981.  In his December 1981 separation examination it is noted that the Veteran had mild hearing loss bilaterally.  Audiometric testing revealed that pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
40
LEFT
25
30
35
35
40

Audiometric testing from a November 1980 hearing examination revealed that pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
35
35
LEFT
25
30
35
25
30

In December 2012, the Veteran was afforded a VA audiological examination to evaluate his hearing ability.  The Veteran reported military noise exposure from jet engines from working on the flight deck of an aircraft carrier.  He also reported post-service occupational and recreational noise exposure due to using power tools with hearing protection.  The December 2012 audiologist reviewed the Veteran's claims file and medical records in conjunction with the evaluation and did not provide a diagnosis of hearing loss.  Instead, the audiologist concluded that there was one or more frequency(ies) that could not be tested and the results from the audiometric testing suggest invalid test results.  The audiologist noted that the Veteran's "volunteered pure-tone thresholds and pure-tone averages were elevated compared to speech recognition thresholds bilaterally," which indicates poor test validity.  The audiologist also conducted a stenger test noting that positive stengers were obtained for pure tones and word recognition scores that were extremely poor and inconsistent with volunteered speech recognition thresholds.  She compared the Veteran's November 1980 and December 1981 audiograms from military service and determined that there was mild hearing loss in the left ear thresholds noted from 1000 - 2000 Hz and at 4000 Hz, and also that right ear testing suggests normal hearing at 500 Hz to a mild hearing loss from 500 - 6000 Hz.  The audiologist noted that the Veteran's enlistment examination was not of record and opined that "without accurate audiometric data from [the] veteran's enlistment, it cannot be determined if [the] veteran's current hearing loss was pre-existing, or if hearing loss occurred while on active duty military service."  She also opined that "it is very likely that the Veteran's hearing loss could be attributed to his significant occupational noise exposure from working in construction and as an airline mechanic, or due to recreational noise exposure from power tools.  However, an opinion regarding a connection between the veteran's hearing loss and noise exposure during military service cannot be rendered without resorting to mere speculation."

Additionally, the audiologist diagnosed tinnitus and opined that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure because the Veteran's "subjective onset of tinnitus was many years subsequent to military service" and that there were no significant threshold shifts noted at "ratable frequencies between the two available audio exams in [the] veteran's claims folder [and also because] service medical treatment records were negative for complaints of tinnitus."  

The Board finds the December 2012 VA examination inadequate due to invalid audiometric testing, which precluded the VA examiner from providing the requested etiology opinion as to the Veteran's hearing loss.  Accordingly, on remand, the Veteran must be scheduled for another VA examination to obtain valid test results and to determine the nature and etiology of the claimed hearing disability.  Additionally, the VA examiner should address whether any hearing loss diagnosed is related to the Veteran's tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

The Board notes that the Veteran's enlistment examination is not associated with the claims file.  Accordingly, on remand, the originating agency must obtain these records.

In that regard, the Board acknowledges that pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, because no hearing disorder was noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Thus, once the originating agency obtains the Veteran's service enlistment examination, if it is found that no hearing disability was noted, the Veteran is presumed sound on enlistment.  On the other hand, if the originating agency is unable to procure the Veteran's enlistment examination, the VA examiner must be informed that the Veteran is presumed sound on enlistment.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to any issue on the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or other records repository as appropriate, and request the Veteran's enlistment examination and associate it with the claims file.  

2.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

3.  After completing the action requested above, schedule the Veteran for VA audiological examination to determine the nature and etiology of any hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should provide an opinion to the following:

(a)  Whether it is at least as likely as not (e.g., 50 percent or greater probability) that any hearing loss or tinnitus diagnosed first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  The examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology during or after discharge from service.

(b)  If the examiner determines that tinnitus is not related to the Veteran's active service, the examiner should opine whether it is at least as likely as not (e.g., 50 percent or greater probability) that the Veteran has tinnitus that has been caused or made chronically worse (i.e., permanently worsened beyond the normal progression of that disease) by any hearing loss diagnosed.  

If the examiner is unable to obtain valid test results he or she should provide an opinion on whether or not the Veteran manifest a hearing loss disability that is comprehensible pursuant 38 C.F.R. § 3.385.  In so doing, the examiner should discuss the audiometric results in service demonstrating a hearing loss as well as the invalid test scores from the December 2012 VA examination when determining whether the Veteran has a current hearing loss disability.

(c)  If the examiner diagnoses a hearing condition, he or she is to take as conclusive fact that the Veteran was sound on enlistment into service as to this condition, unless otherwise noted on the Veteran's service enlistment examination.  If the originating agency is unable to procure the Veteran's enlistment examination, the examiner must be informed that the Veteran is presumed sound on enlistment.  See 38 U.S.C.A. § 1111 (West 2014).  

In so discussing, the examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology during or after service discharge.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issues on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his attorney should be given opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


